Citation Nr: 1750017	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  16-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to prostate cancer, status-post robot-assisted laprascopic prostatectomy (RALP) with urinary incontinence. 

2.  Entitlement to service connection for a disability manifested by rectal bleeding, to include as secondary to prostate cancer, status-post RALP with urinary incontinence. 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1967 to November 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a May 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that rating action, the RO denied service connection for hypertension and rectal bleeding, each to include as secondary to prostate cancer.  This appeal also stems from a February 2013 rating action, wherein the RO granted service connection for diabetes mellitus and assigned an initial 10 percent rating effective September 30, 2010.  

In addition, by a June 2008 rating action, the RO denied service connection for hypertension.  The RO essentially found that the service and post-service evidence of record did not show that the Veteran had hypertension.  However, as VA received private medical records reflecting that the Veteran had been found to have had hypertension within the one year appeal period, the June 2008 rating decision did not become final.  38 C.F.R. § 3.156(b) (2017).  Accordingly, the claim for service connection for hypertension will be adjudicated on de novo basis and new and material evidence is not required. 

In addition, by a November 2012 rating action, the Veteran was found to have been incompetent to handle disbursement of VA funds.  The Veteran's spouse has been certified as a spouse-payee and as a VA fiduciary.  Accordingly, the caption has been characterized as shown on the title page of this decision.

The Veteran was scheduled for an October 2017 Board videoconference hearing before a Veterans Law Judge via his local VA office.  In a written statement to VA, received in October 2017, the Veteran, through his representative, cancelled his hearing request.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2017, the Board received a statement from the Veteran, wherein he stated he would like to have all issues on appeal withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for hypertension, to include as secondary to prostate cancer, status-post RALP with urinary incontinence, entitlement to service connection for a disability manifested by rectal bleeding, to include as secondary to prostate cancer, status-post RALP with urinary incontinence, and entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2017 submission, the Veteran, through his representative, withdrew his appeals for entitlement to service connection for hypertension, to include as secondary to prostate cancer, status-post RALP with urinary incontinence; entitlement to service connection for a disability manifested by rectal bleeding, to include as secondary to prostate cancer, status-post RALP with urinary incontinence; and entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus.  As the Veteran withdrew his appeal with respect to these issues in his October 2017 statement to the Board, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these claims, and they are dismissed.  See 38 U.S.C.A. § 7105 (West 2014).

ORDER

The appeal is dismissed with respect to the issues of entitlement to service connection for hypertension and for a disability manifested by rectal bleeding, both as secondary to prostate cancer, status-post RALP with urinary incontinence. 

The appeal is dismissed with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected diabetes mellitus. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


